Little, J.
As the evidence authorized a finding that the deceased was killed by the running and operation of the defendant’s train of cars, a presumption of negligence on the part of the railroad company arose under the statute, and it was therefore, on the trial of an action brought to recover damages for the homicide, erroneous to grant a nonsuit, there being no evidence showing that the deceased failed to exercise the proper diligence, or to rebut the legal presumption against the defendant.

Judgment reversed.


All the Justices concurring.